Citation Nr: 0200238	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-12 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether the character of the appellant's discharge precludes 
entitlement to certain VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The appellant served on active duty from April 18, 1991 to 
March 2, 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 
administrative decision in which it was determined that the 
appellant's discharge for the period of service from April 
18, 1991 to March 2, 1992 constitutes a bar to certain VA 
benefits (other than healthcare, under Chapter 17, United 
States Code).  

The Board notes, preliminary, that in response to his hearing 
request, the appellant was scheduled for a hearing before the 
Board at the RO in November 2001.  However, the appellant 
failed to report to the hearing, and did not request that the 
hearing be rescheduled.  


FINDINGS OF FACT

1.  The appellant served on active duty from April 1991 to 
March 1992, when he received an other than honorable 
discharge due to misconduct - drug abuse (use).

2.  The appellant's drug use during service constitutes 
willful and persistent misconduct that was not a minor 
offense, and the appellant was not was not insane during his 
active military service.

3.  For purposes of VA benefits, the appellant's discharge 
was under dishonorable conditions.


CONCLUSION OF LAW

The appellant's discharge from his April 1991 to March 1992 
service constitutes a bar to certain VA benefits.  
38 U.S.C.A. §§ 101, 5107, 5303 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.12 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's DD Form 214 notes that he entered active duty 
service in the United States Navy on April 18, 1991.  His 
primary specialty was noted to be an electrical and 
mechanical equipment repairman.

The appellant's service personnel records note that on July 
31, 1991, the appellant was processed for discharge because 
of his drug abuse (specifically, cocaine use).  On October 
21, 1991, he appeared before an administrative discharge 
board.  The board found that he had committed misconduct due 
to drug abuse in accordance with the provisions set forth in 
the Military Personnel Manual.  The board recommended that 
the appellant be discharged from naval service with an other 
than honorable discharge.  However, the board then 
recommended that the discharge be suspended for twelve 
months.  This recommendation was approved by the Bureau of 
Naval Personnel on November 13, 1991.

The appellant was placed on probationary status and was 
issued a counseling letter and warning explaining the 
provisions of the probation.  In a signed statement, the 
appellant acknowledged that he was being placed in a twelve-
month probationary status subject to maintaining a conduct 
record clear of any disciplinary action as well as civil 
offenses.  He further acknowledged understanding that any 
further disciplinary action could result in his discharge 
under other than honorable conditions.

On January 10, 1992, the appellant underwent surveillance 
(follow-up) testing and tested positive for the use of 
cocaine.  Service medical records note that the appellant 
initially denied using cocaine, but then stated that he could 
not be certain what happened because he might have blacked 
out after drinking.  Examination revealed no evidence of a 
psychosis.  Judgment and insight were fair, cognition was 
grossly intact and impulse control was good.  Diagnoses 
included: major depressive episode; alcohol abuse; and life 
circumstance problem.  Service personnel records note that 
the appellant's continued drug use was in direct violation of 
the counseling and warning he had been issued previously.  
Based upon this violation, the appellant was granted an 
administrative discharge.

The appellant's DD Form 214 notes that he was discharged on 
March 2, 1992.  His service was characterized as under other 
than honorable conditions; reason for separation was noted to 
be misconduct - drug abuse (use).

In December 1998, the appellant submitted a claim for service 
connection.  By letter dated in May 1999, the RO informed the 
appellant that entitlement to service-connected disability 
compensation was based on discharge from military service 
under conditions other than dishonorable.  The appellant was 
offered the opportunity to submit additional evidence bearing 
on the circumstances of his discharge.  The appellant did not 
respond to this letter.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001)).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  Pertinent regulations that implement the Act 
but, with the possible exception of the provision governing 
claims to reopen on the basis of new and material evidence, 
do not create any additional rights) recently were 
promulgated.  Except as otherwise provided, those regulations 
also are effective November 9, 2000.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law and implementing regulations.  Nonetheless, 
the Board determines that the new legal authority does not 
preclude the Board from proceeding to an adjudication of the 
appellant's claim without first remanding it to the RO, as 
the requirements of such authority have, essentially, been 
satisfied.  In this regard, the Board notes that as evidenced 
by the April 2000 statement of the case, the appellant and 
his representative has been given notice of the pertinent 
laws and regulations governing his claim, and the reasons for 
the denial.  Moreover, the appellant has been afforded the 
opportunity to offer testimony in support of his claim for 
benefits.  Furthermore, the appellant has not identified any 
existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
adjudication of the above-referenced issue, without remand to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The governing law defines a "veteran" as a person "who was 
discharged or released [from service] under conditions other 
than dishonorable."  38 U.S.C.A. § 101(2).  Accordingly, a 
person seeking eligibility for VA benefits must establish 
that he is a veteran and was discharged under conditions 
other than dishonorable.  Id.  

A veteran receiving a discharge under other than honorable 
conditions may be considered to have been discharged under 
dishonorable conditions under certain circumstances.  See 38 
U.S.C.A. § 5303; 38 C.F.R. § 3.12.  Discharge or release for 
certain offenses-to include acceptance of an undesirable 
discharge to escape trial by general court martial-is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d).  Moreover, an other-than-honorable-
conditions discharge based upon willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  
However, "[a] discharge because of a minor offense will not 
be considered willful and persistent misconduct if service 
was otherwise honest, faithful and meritorious."  Id.  Thus, 
if a veteran's offense is determined not to have been minor, 
that is the end of the inquiry.  See Struck v. Brown, 9 Vet. 
App. 145 (1996); Camarena v. Brown, 6 Vet. App. 565 (1994).  
In this regard, VA has broad discretion to define the 
character of service when benefits may be denied.  Camarena, 
supra.

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of benefits, 
based on that period of service, is barred, unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge.  See 38 C.F.R. § 3.12(b).

Under 38 C.F.R. § 3.354, an insane person is one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  When a 
rating agency is concerned with determining whether a veteran 
was insane at the time he committed an offense leading to his 
court-martial, discharge or resignation, it will base its 
decision on all the evidence procurable relating to the 
period involved, and apply the definition provided above.  
38 C.F.R. § 3.354.

The record demonstrates that the appellant was discharged 
because of drug use in service, even after counseling for 
rehabilitation.  The record also demonstrates that the 
appellant tested positive for cocaine on more than one 
occasion during less than eleven months of active military 
service.

Applying the facts noted above to the pertinent legal 
authority, the Board finds that the appellant's discharge 
from service was due to willful and persistent misconduct 
that was not a minor offense.  In this regard, the Court 
found that there is a legitimate question as to whether the 
minor-offense exception can apply to a situation involving 
multiple offenses.  See Stringham v. Brown, 8 Vet. App. 445, 
448 (1995).  The Court also found that offenses (specifically 
including drug use) which are the type of offenses that would 
interfere with the performance of military duties are not 
minor offenses.  Id. at 448; Cropper v. Brown, 6 Vet. App. 
450, 452 (1994) (partially overruled on other grounds by 
Struck v. Brown, 9 Vet. App. 145 (1996)).  Applying this 
authority and analysis to the facts of this case, the Board 
finds that the appellant's misconduct was severe and 
persistent, because his cocaine use on more than one 
occasion, while serving as an electrical and mechanical 
equipment repairman, very likely jeopardized the lives and 
safety of other service personnel.

Under these circumstances, the Board must conclude that the 
appellant's discharge was under dishonorable conditions.  38 
C.F.R. § 3.12.  Thus, he cannot attain the status of a 
veteran, and the character of his discharge will constitute a 
bar to VA benefits (except healthcare under Chapter 17, 
United States Code) unless an exception applies.

The appellant has not argued, and the evidence does not 
establish, that he was insane at the time he committed his 
offense.  See Struck, 9 Vet. App. at 153 (holding, consistent 
with 38 C.F.R. § 3.312, that insanity existing at the time of 
the offense may excuse the incidence of misconduct).  The 
record shows that the appellant was seen for psychiatric 
complaints in January 1992.  Examination revealed no evidence 
of a psychosis.  Judgment and insight were fair, cognition 
was grossly intact and impulse control was good.  Final 
diagnoses included major depressive episode.  The Court has 
noted that the definition of insanity in section 3.354(a) is 
broad but that mental illness is not identical to "insanity."  
See Zang v. Brown, 8 Vet. App. 246, 252-54 (1995).  Clearly, 
the evidence does not show that the appellant was insane for 
VA purposes when he committed the offense that led to his 
other than honorable discharge  Furthermore, the appellant 
has not contended that any medical evidence-of record or 
outstanding-establishes that he was insane during his period 
of military service.

The weight of the evidence of the establishes that the 
appellant's discharge is dishonorable for VA benefits 
purposes, and that none of the exceptions to the bar of 
entitlement to VA benefits (except healthcare under Chapter 
17, United States Code) applies.  Accordingly, the appeal 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 


ORDER

As the character of the appellant's discharge from service 
constitutes a bar to certain VA benefits, the appeal is 
denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 

